In an action to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Delaney, *399J.), dated May 24, 1987, as sustained the defendants’ objection to its notice to amend the ad damnum clause.
Ordered that the order is affirmed insofar as appealed from, with costs.
An application for leave to amend a complaint to increase an ad damnum clause rests in the sound discretion of the court. While leave to amend an ad damnum clause should be liberally granted, it is not automatic, and a notice to amend must be supported by a proper showing by the plaintiff as to the merits of the request for the amendment and an explanation for the failure to initially assert the increased amount of damages (see, CPLR 3025 [b]; Martin v Maimonides Med. Center, 125 AD2d 455; Dolan v Garden City Union Free School Dist., 113 AD2d 781). The record is devoid of that showing. Accordingly, it was not an abuse of discretion to deny the application. Mollen, P. J., Brown, Rubin and Spatt, JJ., concur.